Citation Nr: 1743388	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  06-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include stenosis of the cervical spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1969 to July 1972.  During his period of service, the Veteran earned the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied reopening a claim for service connection for stenosis, cervical spine with syringomyelia.

In December 20007, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is of record in Virtual VA.  In a July 2017 letter, VA advised the Veteran of his right to testify at a hearing before a different Veterans Law Judge who would decide the claims.  38 C.F.R. § 20.717 (2017).  The letter advised the Veteran that if he did not reply within 30 days of the date of the letter, the Board would assume that the Veteran did not wish to attend another hearing.  The Veteran has not responded.  Accordingly, since the time to reply to the July 2017 letter has expired, the Board finds that adjudication of the appeal may go forward without scheduling the Veteran for another hearing.

This case was previously remanded in September 2009 and August 2010 for further development.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's cervical spine disability, to include stenosis of the cervical spine, was incurred in service.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Relevant Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


II.  Factual Background

The Veteran's enlistment examination reflected a normal clinical evaluation during service.  In August 1970, the Veteran was involved in a motorcycle accident.  Clinical report noted that the Veteran's motorcycle hit an oil slick and he slid into the back of a parked car.  He was diagnosed with an open reduction, left tibia and fibula.  He also sustained a tear of the left anterior cruciate ligament and a sprain of the left medial collateral ligament.  The Veteran was not unconscious, displayed no sensory changes, and an emergency vascular consult was sought.  No other injuries were noted.  He underwent surgery and a bone graft was applied to the tibial fracture.  The Veteran was subsequently discharged to duty.

In March 2004, the Veteran submitted correspondence requesting to reopen a previously denied claim for service connection for a cervical spine disability. 

In May 2006, the Veteran submitted a private medical opinion from Dr. C. B., a neuroradiologist, who opined that it was likely that the forces involved in the Veteran's in-service accident caused injury to his spinal ligaments.  The examiner noted that the Veteran's cervical spine degenerative disc disease was more advanced than would be expected for a patient the Veteran's age without other likely etiology.  

The Veteran underwent a VA examination in June 2006.  The examiner noted a diagnosis of cervical spine disease.  The Veteran reported that he had been involved in a motor vehicle accident in service in 1970.  The Veteran suffered a broken leg in the accident, which required surgical correction and a bone graft.  Upon review of the available medical records, the examiner noted that no loss of consciousness or neck complaints were reported at the time of the accident and no further treatment or evaluation was noted for a neck condition in service.  

During the examination, the Veteran recalled discomfort in his neck at the time of the in-service accident, though he did not describe any specific transient quadriplegia, numbness, or weakness in his upper or lower extremities during his hospitalization.  After years without symptoms, he reported that he began dropping things and had intermittent stiffness and pain in both shoulders.  Upon seeking medical attention, he was diagnosed with arthritis.  An MRI revealed evidence of cervical myelopathy and he underwent a laminectomy of C4-6 in May 2001.

The Veteran reported memory loss, inability to perform more than one task at a time, and was concerned about his kinetic functions.  He displayed residual stiffness in the neck associated with weakness in the shoulders, arms, and forearms.  He had pain over the peripheral joints, back, neck, and legs.  He reported flare-ups that occurred two or three times in a week, lasting from a few days to a week.  He indicated difficulty with mobility, walking, and transfers.  He also reported limitation with driving for more than 30 minutes due to weakness in his arms.

The examiner opined that the Veteran's cervical spine disability, residuals related to the surgery, and subsequent infection were less likely as not caused by or a result of the accident during the military service.  The examiner noted that a review of the record showed no evidence of a neck condition during service or during the hospitalization related to his accident, nor did the Veteran have complaints related to his neck for several years following his separation from service.

The Veteran testified before a Veterans Law Judge in December 2007.  He testified that he began having a lot of pain in his shoulders, which progressed over time. He stated that he was later diagnosed with arthritis.  The Veteran stated that spinal stenosis caused pressure to build in his spinal column, which was relieved after undergoing a laminectomy in 2001.

In March 2009, Dr. J. T., Orthopedic Surgeon at Salem VA Medical Center, provided a medical advisory opinion regarding the Veteran's cervical spine disability.  The examiner was unable to confirm any specific cord injury or complaints referable to a spinal cord trauma.  Dr. J. T. noted that there was no x-ray of a cervical spine fracture or dislocation.  Dr. J. T. futher noted that neck pain is variable or absent in significant neurological conditions involving the cervical spine.

Dr. G. H., Chief of the Neuroscience Section of the VA Medical Care Service Line at Salem VA Medical Center, provided a medical advisory opinion in March 2009.  Upon review of the Veteran's records, Dr. G. H. reported that there was no objective evidence of a spinal cord injury, to include transient quadriplegia, at the time of the Veteran's accident in August 1970.  Though the Veteran made several references to spinal injury, inability to breathe, and paralysis at the time of accident, there were no record entries during the period of acute treatment to indicate major injury other than that sustained to the left leg.  However, Dr. G. H. noted that that no EMS or emergency department records were available for review.  

Dr. G. H. further reported that there was no objective evidence of current syringomyelia.  The Veteran underwent a cervical MRI in 2005, which showed the prior surgery and foraminal changes at C5-6, but no report of syrinx.  The May 2001 MRI mentioned an abnormal spinal cord signal at C-7 in the presence of significant spinal stenosis at C3-7.  Possible syrinx was included in the possibilities for the abnormal signal.  Dr. G. H. noted if there was a small syrinx, it appeared to have resolved.  The area of abnormal signal could also have been spinal cord inflammation or congestion due to the spinal stenosis.  Once the stenosis was corrected, the spinal cord changes recovered.

Dr. G. H. opined that it was not likely the Veteran's syringomyelia was caused by or made permanently worse by the service-connected disability of the left fibula and nonunion of the left tibia with arthrofibrosis.  The examiner reported that there was no objective evidence presented over almost a 30-year period from the time of accident until diagnosis of cervical spinal stenosis to indicate the Veteran had a syrinx.  Dr. G. H. opined that the Veteran's leg injury that left him with a 3cm shortened left leg could result in mechanical musculoskeletal pain and joint pain, but should in no way cause a cervical spinal cord syrinx.

III.  Analysis

Upon examination in June 2006, the examiner noted a diagnosis for cervical spine disease.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  The Veteran contends that his current cervical spine disability had its onset in service following an August 1970 automobile accident.  Service treatment records show that the Veteran was involved in a motorcycle accident in 1970.  Although the Veteran's available service treatment records do not show any in-service complaints of or treatment for a neck disability, the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Veteran has stated that he reported pain in his neck at the time of the accident.  However, due to the severity of the other injuries sustained in the accident, the Veteran contends that the complaints of neck pain were overlooked.  The Veteran is competent to provide statements identifying neck pain at the time of the accident, as pain is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Veteran has also been consistent in his medical examinations, filings, and testimony, with regard to suffering neck pain after his in-service accident.  Thus, resolving all doubt in favor of the Veteran, the Board finds that he has provided credible evidence identifying that he suffered a neck injury in service.  Therefore, the second element of service-connection is met.  See Shedden, supra.

As to the third element of service connection, there must be a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

As for the positive medical nexus evidence, upon review of the Veteran's record, the Veteran's private physician, Dr. C. B., submitted a medical opinion in May 2006 opining that the most likely etiology for the Veteran's cervical spine disability was the automobile accident in 1970.   

As for the negative medical nexus evidence, the Veteran was afforded a VA examination in June 2006.  The examiner noted that there did not appear to be any neck complaints, treatment, or evaluation for a neck condition in service.  The examiner opined that the Veteran's cervical spine disability, residuals related to the surgery, and subsequent infection were less likely as not caused by or a result of the accident during the military service, as a review of the record showed no evidence of a neck condition during service or during the hospitalization related to his accident.  Further, the Veteran did not have complaints related to his neck for several years following his separation from service.  However, given that the Board finds that the Veteran is competent to report symptoms related to neck pain and finds those statements to be credible, the Board affords this exam little probative value.   

A medical advisory opinion regarding the Veteran's cervical spine disability was obtained in March 2009.  Dr. J. T., Orthopedic Surgeon at Salem VA Medical Center, stated that he was unable to confirm any specific cord injury or complaints referable to a spinal cord trauma.  Given that the examiner did not provide an opinion on the etiology of the Veteran's cervical spine disability, this opinion is neither for nor against the Veteran's claim.

Dr. G. H., Chief of the Neuroscience Section of the VA Medical Care Service Line at Salem VA Medical Center, also provided a medical advisory opinion in March 2009.  Upon review of the Veteran's records, Dr. G. H. reported that there was no objective evidence of a spinal cord injury, to include transient quadriplegia, at the time of the Veteran's accident in August 1970.  Again, given that the Board finds the Veteran as to his in-service neck pain and because the examiner relied on the absence of documentation of a neck condition at the time of his accident, the Board affords this opinion little probative value.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's cervical spine disability is etiologically related to service.  

As such, the Veteran's cervical spine disability was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  As service connection is being granted on a direct basis, there is no need to discuss service connection on a secondary basis, or any other theory, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Entitlement to service connection for a cervical spine disability is granted.  



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


